DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/26/2019, 5/9/2019, 5/13/2019, 10/18/2019, and 2/18/2021 was filed after the mailing date of the application on 2/26/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakurai (US Patent Pub. # 2007/0263116).
As to claim 1, Sakurai discloses a camera module (solid-state image pickup device 1) comprising:
a flexible board (flexible print substrate 2) having an opening (opening 2c) corresponding to a light receiving surface (imaging area 9a) of an image pickup element (image pickup device 9), which includes the light receiving surface (9a) to receive light (Para 23);
the image pickup element (9) joined to one face (bottom) of the flexible board (2) so that the light receiving surface (9a) is exposed through the opening (2c) (Para 23);
an optical module (head 3b and lens holder 4) joined to an other face (top) of the flexible board (2) so that the light enters to the image pickup element (9) through the opening (2c); and
a reinforcing member (leg 3BT) joined to the one face (bottom) of the flexible board (2) at a circumference (surrounded) of the image pickup element (9) and configured to reinforce a joining part (head 3b and 3a are joined with FPC 2 between them) of the flexible board (2) where the optical module (3b and 4) is joined (Para 24),
wherein the reinforcing member (leg 3BT) is joined so as to face (bottom) an area including at least a part (cutout 3DE) of the joining part (head 3b and 3a 
As to claim 2, Sakurai teaches wherein the reinforcing member (3BT) has a thickness that allows a bottom face (face touching the flexible print substrate) of the reinforcing member (3BT) to be placed in a same plane with a bottom face of the image pickup element (9) or to be projected as compared to the bottom face of the image pickup element (9) (Para 21 and 31).
As to claim 3, Sakurai (Fig. 1c) teaches wherein a shape of the joining part (head 3b and 3a are joined with FPC 2 between them) is substantially rectangular, and the reinforcing member (3BT) reinforces at least four corners of the substantially rectangular joining part (head 3b and 3a are joined with FPC 2 between them) (Para 21 and 31).  Figure 1C shows the leg (3BT) encloses the four corners of the image sensor.
As to claim 4, Sakurai (Fig. 1c) teaches wherein the reinforcing member (3BT) is hollowed in a shape surrounding the circumference (surrounded) of the image pickup element (9) and has a cutout (3DE) that penetrates between an outside and an inside of the reinforcing member (3BT) (Para 21 and 31).
As to claim 6, Sakurai teaches wherein the optical module (3b and 4) includes a functional glass (optical filter 8) (Para 20).
As to claim 7, Sakurai teaches further comprising a functional glass (optical filter 8) joined to the flexible board (2) so as to cover the opening (9a) (Para 20).
.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (US Patent Pub. # 2007/0263116) in view of Chao (US Patent Pub. # 2006/0087018).
As to claim 5, note the discussion above in regards to claim 1.  Sakurai does not teach further comprising a passive element joined to the flexible board.  Chao teaches further comprising a passive element (passive components 245) joined to the flexible board (flexible module board 210) (Para 19).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
As to claim 9, Sakurai an electronic device (cellular phone) comprising:
a camera module (solid-state image pickup device 1) configured to capture an image (Para 4); wherein the camera module (1) comprises:
a flexible board (flexible print substrate 2) having an opening (opening 2c) corresponding to a light receiving surface (imaging area 9a) of an image pickup element (image pickup device 9), which includes the light receiving surface (9a) to receive light (Para 23);
the image pickup element (9) joined to one face (bottom) of the flexible board (2) so that the light receiving surface (9a) is exposed through the opening (2c) (Para 23);
an optical module (head 3b and lens holder 4) joined to an other face (top) of the flexible board (2) so that the light enters to the image pickup element (9) through the opening (2c); and
a reinforcing member (leg 3BT) joined to the one face (bottom) of the flexible board (2) at a circumference (surrounded) of the image pickup element (9) and configured to reinforce a joining part (head 3b and 3a are joined with FPC 2 between them) of the flexible board (2) where the optical module (3b and 4) is joined (Para 24),
wherein the reinforcing member (leg 3BT) is joined so as to face (bottom) an area including at least a part (cutout 3DE) of the joining part (head 3b and 3a are joined with FPC 2 between them) and is formed so that a part of the circumference (surrounded) of the image pickup element (9) is kept open (3DE) (Para 21 and 31).
Sakurai does not teach a signal processor configured to perform signal processing on the image captured by the camera module.  Chao teaches a signal processor (IC chips 240) configured to perform signal processing on the image captured by the camera module (image sensor chip 220) (Para 19).  Chao teaches the IC chips 240 are selected from the group consisting of a controller chip, a DSP (digital signal processor) chip, a memory chip, and an ASIC (Application Specific Integrated Circuit) chip (Para 19).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a DSP (digital signal processor) chip as taught by Chao to the solid-state image pickup device of Sakurai, to provide the module thickness is thin and module function is easy to expand (Para 4 of Chao).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above.  Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply.  In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696                                                                                                                                                                                             7/21/2021